Citation Nr: 1700106	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-32 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an effective date earlier than June 1, 1973, for grant of service connection for bilateral hearing loss.

2. Entitlement to an effective date earlier than March 15, 1974, for grant of service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to November 1971 with subsequent service in the Marine Corps Reserve.  The Veteran's awards and decorations include the Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Nashville, Tennessee, certified the appeal to the Board.


FINDINGS OF FACT

1. The Veteran first communicated in writing his desire to file a claim for service connection for bilateral hearing loss in a statement that was received by VA on June 1, 1973.

2. The Veteran first communicated in writing his desire to file a claim for service connection for tinnitus (claimed as "ringing in ears") in a statement that was received by VA on June 1, 1973.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 1, 1973, for grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2015). 

2. The criteria for an earlier effective date of June 1, 1973, but no earlier, for grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the RO provided adequate notice in a November 2008 letter.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his STRs and VA treatment records.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.              38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided an adequate medical examination in February 2009.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Earlier Effective Date for Grant of Service Connection 
for Bilateral Hearing Loss and Tinnitus

The Veteran seeks an earlier effective date for grant of service connection for bilateral hearing loss and an earlier effective date for grant of service connection for tinnitus.  Specifically, the Veteran contends that he should be granted an earlier effective date for both claims because the original claims were incorrectly denied due to lack of diagnosis.  Further, the Veteran also contends that he raised the issue of service connection for tinnitus in his June 1, 1973, claim and therefore should be granted an effective date prior to March 15, 1974.  

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.           38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2015).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Notably, an application that has been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. § 3.400(q); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002). 

However, if at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service department records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1) (2015).  An award made based all or in part on such service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2015); See Mayhue v. Shinseki, 24 Vet. App. 273, 278 (2011); Shipley v. Shinseki, 24 Vet. App. 458, 463-64 (2011).
	
By way of history, the record reflects that VA initially received the Veteran's claim for service connection for bilateral hearing loss on June 1, 1973.  The claim was denied in a March 1974 rating decision.  The Veteran filed several claims for bilateral hearing loss thereafter for which additional rating decisions denying the claim were issued up to the 2009 rating decision currently on appeal.  

The March 1974 rating decision denied service connection for bilateral hearing loss due to incomplete records and a lack of service records to substantiate the Veteran's claim.  However, additional service treatment records were received in August 2002 from the National Personnel Records Center, which show that the Veteran had hearing loss for VA purposes in both ears during active duty service.  On review, it is apparent that these service treatment records existed at the time of the March 1974 rating decision but had not been associated with the claims file.    
Accordingly, the Board concludes that relevant service treatment records were received by the VA after the March 1974 rating decision which first denied the claim for service connection for bilateral hearing loss.  Therefore, section 3.156 (c)(1) applies requiring VA to reconsider the Veteran's claims for bilateral hearing loss without regard to new and material evidence.  Furthermore, the date of the original claim controls, as it is later than the date entitlement arose.  See 38 C.F.R. 3.156 (c)(3).  For this reason, the RO, in an October 2011 decision, granted an earlier effective date of service connection for bilateral hearing loss of June 1, 1973.  In evaluating whether an effective date earlier than June 1, 1973 is warranted for the grant of service connection for bilateral hearing loss, the Board finds no communications received prior to June 1, 1973, that may be considered a formal or informal claim of entitlement to service connection for bilateral hearing loss.  Thus the earliest effective date for grant of service connection for bilateral hearing loss is June 1, 1973.  

The preponderance of the evidence is against the claim for an effective date earlier than June 1, 1973, for grant of service connection for bilateral hearing loss.  Thus, the appeal is denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to tinnitus, through his representative, the Veteran contends that the June 1, 1973, claim can be reasonably construed as having raised the issue of service connection for tinnitus.  A review of the evidence of record reveals that the Veteran's June 1, 1973, claim specifically states "hearing loss from tours of duty in Vietnam."  See June 1973 VA Form 21-526.  However, "ringing in ears" is also noted elsewhere on the form, which can be interpreted as an intent to apply for service connection for tinnitus in addition to service connection for hearing loss.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 5107.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran raised the issue of service connection for tinnitus in his June 1, 1973, claim form.     

As previously stated, section 3.156(c)(1) requires the VA to reconsider the Veteran's June 1, 1973, claim, which now includes the claim for service connection for tinnitus, based on the added service department records.  The date of the original claim controls for any award made under 3.156(c)(1).  The Board finds no communication prior to June 1, 1973, that may be considered a formal or informal claim of entitlement to service connection for tinnitus.  Therefore, the earliest effective date for the grant of service connection for tinnitus is June 1, 1973, the date of receipt of the Veteran's communication that may be considered a claim for entitlement to service connection for tinnitus.    
         
For these reasons, the Board finds that an effective date earlier than March 15, 1974, for grant of service connection for tinnitus is warranted.  38 U.S.C.A. § 5107.  An earlier effective date of June 1, 1973, for grant of service connection for tinnitus is granted.  


ORDER

An effective date earlier than June 1, 1973, for the grant of service connection for bilateral hearing loss is denied.

An earlier effective date of June 1, 1973, for the grant of service connection for tinnitus is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


